Supreme Court of Florida
                                  ____________

                                  No. SC18-1495
                                  ____________

                        CHARLES WILLIAM FINNEY,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                December 28, 2018

PER CURIAM.

      We have for review Charles William Finney’s appeal of the postconviction

court’s order denying Finney’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Finney’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). Finney responded to this Court’s order to show cause arguing why

Hitchcock v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513 (2017), and
Finney v. State, 235 So. 3d 279 (Fla.), cert. denied, 139 S. Ct. 197 (2018), should

not be dispositive in this case.

      After reviewing Finney’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that our prior denial of Finney’s

postconviction appeal raising similar claims is a procedural bar to the claim at

issue in this appeal, which in any event, does not entitle him to Hurst relief. See

Finney, 235 So. 3d at 279-80; Hitchcock, 226 So. 3d at 217; see also Foster v.

State, No. SC18-860, 2018 WL 6379348, at *2-4 (Fla. Dec. 6, 2018) (explaining

why the “elements of ‘capital first-degree murder’ ” argument derived from Hurst

and the legislation implementing Hurst “has no merit”). Accordingly, we affirm

the denial of Finney’s motion.

      It is so ordered.

LEWIS, POLSTON, LABARGA, and LAWSON, JJ., concur.
CANADY, C.J., and PARIENTE, J., concur in result.
QUINCE, J., recused.

NO MOTION FOR REHEARING WILL BE ALLOWED.

An Appeal from the Circuit Court in and for Hillsborough County,
     Michelle Sisco, Judge - Case No. 291991CF001611000AHC

Neal Dupree, Capital Collateral Regional Counsel, Suzanne Keffer, Chief
Assistant Capital Collateral Regional Counsel, and Scott Gavin, Staff Attorney,
Southern Region, Fort Lauderdale, Florida,

      for Appellant




                                         -2-
Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Christina Z.
Pacheco, Assistant Attorney General, Tampa, Florida,

      for Appellee




                                      -3-